
	
		I
		111th CONGRESS
		1st Session
		H. R. 3641
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Nye introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  military housing allowance exclusion for purposes of determining area gross
		  income in determining whether a residential rental property is a qualified
		  residential rental property for purposes of the exempt facility bond
		  rules.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families Affordable Homes
			 Act.
		2.Expansion of
			 housing allowance exclusion for determining area median gross income for
			 qualified residential rental project exempt facility bonds
			(a)In
			 generalSubparagraph (B) of
			 section 142(d)(2) of the Internal Revenue Code of 1986 is amended—
				(1)in
			 clause (iii)(I) by striking qualified military installation to
			 which and all that follows through December 31, 2005 and
			 inserting qualified military installation or facility,
			 and
				(2)by striking clause
			 (iv).
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to determinations of the status of qualified
			 residential rental projects for periods beginning after the date of the
			 enactment of this Act, with respect to bonds issued before, on, or after such
			 date.
			
